Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 21, 2022, wherein claims 1, 7-10, 13, and 18 are amended and new claims 21 and 22 are introduced.  This application claims benefit of provisional application 62/673579, filed May 18, 2018.
Claims 1-22 pending in this application.
Claims 1-22 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 18 and 19 under 35 USC 112(b) for omitting any method steps whatsoever, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to include method steps.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 8 and 9 under 35 USC 112(d) for failing to further limit claim 1, has been fully considered and found to be persuasive to remove the rejection as these claims have been amended to make the optional limitations required.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 1-9, 11, 18, and 19 under 35 USC 102(a)(2) for being anticipated by Kemnitzer et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to exclude compound 69 disclosed by Kemnitzer et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 10 and 12 under 35 USC 103 for being obvious over Kemnitzer et al., has been fully considered and found to be persuasive to remove the rejection as Kemnitzer et al. specifically requires that the compounds include sulfonate groups not included in the claimed structures.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 13 and 15-17 under 35 USC 103 for being obvious over Kemnitzer et al. in view of Chenna et al., has been fully considered and found to be persuasive to remove the rejection as Kemnitzer et al. specifically requires that the compounds include sulfonate groups not included in the claimed structures.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. (Reference included with PTO-892) in view of Koide et al. (Reference included with PTO-892)
Independent claim 1 is directed to a compound which is a silicon-substituted derivative of a rhodamine compound which is conjugated to a bioconjugate reactive moiety, nucleotide, nucleoside, or nucleic acid by a linker comprising groups -L3-L1-L2-.  Dependent claims 2-12 further define the identity of specific variable groups in the structure of claim 1.  Dependent claims 13-17 specifically define R8 as a specific nucleotide or nucleic acid structure.  Dependent claims 18 and 19 claim a method of using these compounds to detect an oligonucleotide, protein, or compound.
Brauch et al. discloses a rhodamine-based reporter tag. (p. 959 left column third-fifth paragraphs) These reporter tags can be used to label and detect proteins. (p. 962 right column third paragraph) fluorescent tags are disclosed that include a rhodamine structure attached to an o-carboxamide-PEG-linker group and a bioconjugate group such as an NHS ester, an azide, or an alkyne. (p. 959 right column scheme 1, p. 961 scheme 3) Brauch et al. does not disclose conjugates wherein the fluorescent moiety is a silicon-substituted rhodamine derivative having a structure falling within the present claims.
Koide et al. discloses silicon-rhodamine fluorescent dyes (SiR650, SiR680, SiR700, SiR720) for use in in vivo imaging. (p. 5029 right column first paragraph) Koide et al. further discloses labeling of biomolecules with NHS-ester derivatives of these dyes. (p. p. 5030 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. using the silicon-rhaodamine conjugates described by Koide et al.  One of ordinary skill in the art would have considered the Si-rhodamine fluorescent moieties described by Koide et al. as being equivalents usable for the same purpose as the oxygen-containing rhodamine moieties used in the conjugates of Brauch et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 2, 4, 5, 7, 9-11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. (Reference included with PTO-892) in view of Nagano et al. (US pre-grant publication 2014/0342384, Reference included with PTO-892)
Independent claim 1 is directed to a compound which is a silicon-substituted derivative of a rhodamine compound which is conjugated to a bioconjugate reactive moiety, nucleotide, nucleoside, or nucleic acid by a linker comprising groups -L3-L1-L2-.  Dependent claims 2-12 further define the identity of specific variable groups in the structure of claim 1.  Dependent claims 13-17 specifically define R8 as a specific nucleotide or nucleic acid structure.  Dependent claims 18 and 19 claim a method of using these compounds to detect an oligonucleotide, protein, or compound.
Brauch et al. discloses a rhodamine-based reporter tag. (p. 959 left column third-fifth paragraphs) These reporter tags can be used to label and detect proteins. (p. 962 right column third paragraph) fluorescent tags are disclosed that include a rhodamine structure attached to an o-carboxamide-PEG-linker group and a bioconjugate group such as an NHS ester, an azide, or an alkyne. (p. 959 right column scheme 1, p. 961 scheme 3) Brauch et al. does not disclose conjugates wherein the fluorescent moiety is a silicon-substituted rhodamine derivative having a structure falling within the present claims.
Nagano et al. discloses silyl-rhodamine dyes having unsubstituted amino groups at positions 3 and 6. (p. 1 paragraph 9) Specific compounds are disclosed having two free amino groups as recited in claims 10 and 22. (p. 8 paragraphs 47-49, for example) These compounds can be attached to “trapping” or bioconjugate reactive moieties to attach to a substance for measurement. (p. 5 paragraph 33) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. using the silicon-rhaodamine conjugates described by Nagano et al.  One of ordinary skill in the art would have considered the Si-rhodamine fluorescent moieties described by Koide et al. as being equivalents usable for the same purpose as the oxygen-containing rhodamine moieties used in the conjugates of Brauch et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 2, 4, 5, 8, 9, 11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. (Reference included with PTO-892) in view of Shen et al. (Reference included with PTO-892)
Independent claim 1 is directed to a compound which is a silicon-substituted derivative of a rhodamine compound which is conjugated to a bioconjugate reactive moiety, nucleotide, nucleoside, or nucleic acid by a linker comprising groups -L3-L1-L2-.  Dependent claims 2-12 further define the identity of specific variable groups in the structure of claim 1.  Dependent claims 13-17 specifically define R8 as a specific nucleotide or nucleic acid structure.  Dependent claims 18 and 19 claim a method of using these compounds to detect an oligonucleotide, protein, or compound.
Brauch et al. discloses a rhodamine-based reporter tag. (p. 959 left column third-fifth paragraphs) These reporter tags can be used to label and detect proteins. (p. 962 right column third paragraph) fluorescent tags are disclosed that include a rhodamine structure attached to an o-carboxamide-PEG-linker group and a bioconjugate group such as an NHS ester, an azide, or an alkyne. (p. 959 right column scheme 1, p. 961 scheme 3) Brauch et al. does not disclose conjugates wherein the fluorescent moiety is a silicon-substituted rhodamine derivative having a structure falling within the present claims.
Shen et al. discloses silyl-rhodamine dyes wherein the amino groups at positions 3 and 6 are part of an N-heterocycle as recited in present claims 8 and 9. (p. 10922 chart 1) These compounds are described as being improved over the parent rhodamine dyes by having near-infrared fluorescence, good brightness and photostability, and good chemical stability. (p. 10922 left column second paragraph – right column first paragraph, also p. 10923 right column first paragraph – p. 10924 left column first paragraph) These dyes are specifically described as useful for imaging in living systems. (p. 10924 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. using the silicon-rhaodamine dyes described by Shen et al.  One of ordinary skill in the art would have considered the Si-rhodamine fluorescent moieties described by Koide et al. as being equivalents usable for the same purpose as the oxygen-containing rhodamine moieties used in the conjugates of Brauch et al., or as being an improvement over the existing rhodamine dyes described by Brauch et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Koide et al. as applied to claims 1, 2, 4, 5, 7, 11, 18, and 22 above, and further in view of Xu et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Koide et al. are discussed above.  Brauch et al. in view of Koide et al. does not disclose conjugates having the specific alkylene linker recited in claims 3, 6, and 12.  However Xu et al. discloses a conjugate of a different rhodamine dye to another molecule by a carboxamide-propylene-carboxamide linker, which is derived from reaction with an NHS ester. (p. 6180 figure 1) This NHS ester (Atto 488 NHS ester) would have the same linker and reactive moiety -L3-L1-L2-R8 recited in present claims 3, 6, and 12.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. in view of Koide et al. having the linker and bioconjugate moiety pictured in the Atto 488 NHS ester as described by Xu et al.  One of ordinary skill in the art would have made this substitution based on a rationale of substituting one linker structure for another when both are disclosed in the art as equivalents usable for the same purpose.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Nagano et al. as applied to claims 1, 2, 4, 5, 7, 9-11, 18, and 22 above, and further in view of Xu et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Nagano et al. are discussed above.  Brauch et al. in view of Nagano et al. does not disclose conjugates having the specific alkylene linker recited in claims 3, 6, and 12.  However Xu et al. discloses a conjugate of a different rhodamine dye to another molecule by a carboxamide-propylene-carboxamide linker, which is derived from reaction with an NHS ester. (p. 6180 figure 1) This NHS ester (Atto 488 NHS ester) would have the same linker and reactive moiety -L3-L1-L2-R8 recited in present claims 3, 6, and 12.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. in view of Nagano et al. having the linker and bioconjugate moiety pictured in the Atto 488 NHS ester as described by Xu et al.  One of ordinary skill in the art would have made this substitution based on a rationale of substituting one linker structure for another when both are disclosed in the art as equivalents usable for the same purpose.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Shen et al. as applied to claims 1, 2, 4, 5, 8, 9, 11, 18, and 22 above, and further in view of Xu et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Shen et al. are discussed above.  Brauch et al. in view of Shen et al. does not disclose conjugates having the specific alkylene linker recited in claims 3, 6, and 12.  However Xu et al. discloses a conjugate of a different rhodamine dye to another molecule by a carboxamide-propylene-carboxamide linker, which is derived from reaction with an NHS ester. (p. 6180 figure 1) This NHS ester (Atto 488 NHS ester) would have the same linker and reactive moiety -L3-L1-L2-R8 recited in present claims 3, 6, and 12.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make conjugates according to Brauch et al. in view of Shen et al. having the linker and bioconjugate moiety pictured in the Atto 488 NHS ester as described by Xu et al.  One of ordinary skill in the art would have made this substitution based on a rationale of substituting one linker structure for another when both are disclosed in the art as equivalents usable for the same purpose.

Claims 13, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Koide et al. as applied to claims 1, 2, 4, 5, 7, 11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action)
The disclosures of Brauch et al. and Koide et al. are discussed above.  Brauch et al. in view of Koide et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Koide into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety” recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that can be converted to 3’-OH and does not interfere with action of a polymerase.  While Applicant has pointed to a definition in the specification that could differentiate this term from the functional group 3’-OH, the disclosure does not differentiate this group from structures having, for example, a phosphoamidite group or additional nucleotides at this position, which are disclosed by Chenna et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 13, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Nagano et al. as applied to claims 1, 2, 4, 5, 7, 9-11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action)
The disclosures of Brauch et al. and Nagano et al. are discussed above.  Brauch et al. in view of Nagano et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Nagano into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety” recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that can be converted to 3’-OH and does not interfere with action of a polymerase.  While Applicant has pointed to a definition in the specification that could differentiate this term from the functional group 3’-OH, the disclosure does not differentiate this group from structures having, for example, a phosphoamidite group or additional nucleotides at this position, which are disclosed by Chenna et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 13, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Shen et al. as applied to claims 1, 2, 4, 5, 8, 9, 11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action)
The disclosures of Brauch et al. and Shen et al. are discussed above.  Brauch et al. in view of Shen et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Shen into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety” recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that can be converted to 3’-OH and does not interfere with action of a polymerase.  While Applicant has pointed to a definition in the specification that could differentiate this term from the functional group 3’-OH, the disclosure does not differentiate this group from structures having, for example, a phosphoamidite group or additional nucleotides at this position, which are disclosed by Chenna et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 13-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Koide et al. as applied to claims 1, 2, 4, 5, 7, 11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action) Mathews et al., (Reference included with PTO-8902) and Ju et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Koide et al. are discussed above.  Brauch et al. in view of Koide et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
Mathews et al. discloses a method of enzymatic synthesis of nucleic acids using 3’-O- protected dNTPs wherein a template-independent polymerase is used to add a dNTP to the 3’- end of a growing nucleotide sequence. (p. 8278 right column first paragraph) The 3’-O- protecting group blocks further extension until it Is removed to allow for the addition of the next nucleotide.  This protecting group is reasonably considered to be a polymerase compatible protecting group.
Ju et al. discloses a method for step-by-step enzymatic synthesis of a nucleic acid, that allows for the incorporation of fluorophore-modified bases. (p. 19635 right column last paragraph – p. 19366 left column first paragraph) In this method individual nucleotide triphosphates are incorporated by a polymerase with elongation being blocked at each step by a 3’-O-allyl protecting group that is a polymerase compatible cleavable group according to the present claims.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Koide into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the polymerase-compatible cleavable moiety recited in claim 13, one of ordinary skill in the art would furthermore have reasonably considered it to be obvious to use an enzymatic method such as that described by Mathews et al. to make a nucleic acid incorporating the base-modified fluorophore conjugates described by Chenna et al.  While Chenna et al. discloses making these nucleic acids using chemical phosphoramidite synthesis, one of ordinary skill in the art would have understood that they could have been made by any method of nucleic acid synthesis knownin the art, including enzyme-mediated synthesis as described by Mathews et al.  Furthermore based on the disclosure of Ju et al. there would have been a reasonable expectation that enzymatic methods could have been used to incorporate nucleotides having conjugate groups attached to the base moiety.
Regarding claim 14, the disclosure of Ju et al. would also have suggested to one of ordinary skill in the art that 3’-O-allyl groups can additionally be used as polymerase compatible cleavable groups in polymerase-mediated DNA synthesis.
Therefore the invention taken as a whole is prima facie obvious.

Claims 13-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Nagano et al. as applied to claims 1, 2, 4, 5, 7, 9-11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action) Mathews et al., (Reference included with PTO-8902) and Ju et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Nagano et al. are discussed above.  Brauch et al. in view of Nagano et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Nagano into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety” recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that can be converted to 3’-OH and does not interfere with action of a polymerase.  While Applicant has pointed to a definition in the specification that could differentiate this term from the functional group 3’-OH, the disclosure does not differentiate this group from structures having, for example, a phosphoamidite group or additional nucleotides at this position, which are disclosed by Chenna et al.
With respect to the polymerase-compatible cleavable moiety recited in claim 13, one of ordinary skill in the art would furthermore have reasonably considered it to be obvious to use an enzymatic method such as that described by Mathews et al. to make a nucleic acid incorporating the base-modified fluorophore conjugates described by Chenna et al.  While Chenna et al. discloses making these nucleic acids using chemical phosphoramidite synthesis, one of ordinary skill in the art would have understood that they could have been made by any method of nucleic acid synthesis knownin the art, including enzyme-mediated synthesis as described by Mathews et al.  Furthermore based on the disclosure of Ju et al. there would have been a reasonable expectation that enzymatic methods could have been used to incorporate nucleotides having conjugate groups attached to the base moiety.
Regarding claim 14, the disclosure of Ju et al. would also have suggested to one of ordinary skill in the art that 3’-O-allyl groups can additionally be used as polymerase compatible cleavable groups in polymerase-mediated DNA synthesis.
Therefore the invention taken as a whole is prima facie obvious.

Claims 13-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brauch et al. in view of Shen et al. as applied to claims 1, 2, 4, 5, 8, 9, 11, 18, and 22 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, of record in previous action) Mathews et al., (Reference included with PTO-8902) and Ju et al. (Reference included with PTO-892)
The disclosures of Brauch et al. and Shen et al. are discussed above.  Brauch et al. in view of Shen et al. does not disclose a conjugate as described in claims 13, 15-17, 19, and 21 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Brauch et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Baruch et al. and Shen into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Brauch et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety” recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that can be converted to 3’-OH and does not interfere with action of a polymerase.  While Applicant has pointed to a definition in the specification that could differentiate this term from the functional group 3’-OH, the disclosure does not differentiate this group from structures having, for example, a phosphoamidite group or additional nucleotides at this position, which are disclosed by Chenna et al.
With respect to the polymerase-compatible cleavable moiety recited in claim 13, one of ordinary skill in the art would furthermore have reasonably considered it to be obvious to use an enzymatic method such as that described by Mathews et al. to make a nucleic acid incorporating the base-modified fluorophore conjugates described by Chenna et al.  While Chenna et al. discloses making these nucleic acids using chemical phosphoramidite synthesis, one of ordinary skill in the art would have understood that they could have been made by any method of nucleic acid synthesis knownin the art, including enzyme-mediated synthesis as described by Mathews et al.  Furthermore based on the disclosure of Ju et al. there would have been a reasonable expectation that enzymatic methods could have been used to incorporate nucleotides having conjugate groups attached to the base moiety.
Regarding claim 14, the disclosure of Ju et al. would also have suggested to one of ordinary skill in the art that 3’-O-allyl groups can additionally be used as polymerase compatible cleavable groups in polymerase-mediated DNA synthesis.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-9, 13-17, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15, 19, 34, and 40 of copending Application No. 17/417332 (US pre-grant publication 2022/0332752, cited in PTO-892, herein referred to as ‘332) in view of Baruch et al. (Reference included with PTO-892) in view of any one of Koide et al., Nagano et al., or Shen et al. (References all included with PTO-892)
Claim 1 of ‘332 claims a nucleotide compound having a linker and a detectable moiety attached to the nucleobase.  Dependent claims 2-5 define the present of a polymerase-compatible cleavable moiety including a dithiol, at the 3’- position of the nucleotide.  Dependent claims 15 and 19 define the identity of the base and the 5’- polyphosphate moiety in keeping with the present claims.  Dependnet claim 40 of ‘332 further discloses a nucleotide triphosphate incorporating all of these structural features.  Claim 34 of ‘332 further specifies that the detectable moiety is a fluorescent dye.  The claims of ‘334 do not specify that the fluorescent dye is a silicon-containing rhodamine derivative as recited in the present claims.
However Brauch et al., Koide et al., Nagano et al., and Shen et al. all disclose as recited under 35 USC 103.  One of ordinary skill in the art at the time of the invention would have found it to be obvious to use one of the silicon-rhodamine fluorescent dyes described by Koide et al., Nagano et al. or Shen et al. as the fluorescent dye in the labeled nucleotide triphosphates claimed by ‘332.  One of ordinary skill in the art would have found this to be obvious because Baruch et al. specifically suggests using rhodamine-type fluorescent dyes for conjugation to biomolecules.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-19, 21, and 22 are rejected.  Claim 20 is seen to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/24/2022